DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8, 28-30, 47, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by  or, in the alternative, under 35 U.S.C. 103 as obvious over Yang (The Journal of Experimental Medicine 210(2):241-256, 2013).
 	Regarding claim 1, Yang teaches KYNU in the laboratory opossum lack the 2F5 epitopes present in most mammalian species. The absence of endogenous 2F5 epitopes resulted in unprecedented serum Ab responses to the 2F5 epitope of HIV-1 MPER. They conclude that 2F5 broad neutralizing antibody (BnAb) production in humans and most other mammalian species is limited by the ELDKWA sequence of endogenous KYNU. They hypothesize that KYNU is the major tolerizing self-antigen because it binds 2F5 with higher affinity, and they are currently generating KI mice bearing a D92E mutation in KYNU to extend our studies of the role of KYNU-induced 
	Yang does not specifically disclose that the mutant Knyu gene comprising one or more point mutations in exon 3.  However, Yang discloses amino acid sequence alignments of the opossum, mouse, human, and primate 2F5 epitope located in domain 4 of the Knyu (See figure 8 on page 249).  As such, Yang implies that the amino acid structure of the Knyu of all of these species have been characterized and compared.  Methods of deducing the corresponding nucleic acid sequences to a protein have been long established in the prior art and are routine.  Thus it would have been obvious to an artisan of ordinary skill prior to the effective filing date to determine the corresponding nucleic acid sequence for the mouse, human, opossum Kynu domain 4 that binds the 2F5 epitope and introduce codon changes to impart a D93E substitution from the teachings of Yang and the methods known in the art to arrive a one or more point mutations in exon 3 of the Kynu gene as claimed.  Thus, the teachings of Yang and the 
Regarding claims 2 and 3, Yang does not expressly teach that the genome of their KI mouse comprises a disruption of the endogenous Kynu gene.  However, as discussed above, Yang teaches KYNU in the laboratory opossum lacks the 2F5 epitopes present in most mammalian species. The absence of endogenous 2F5 epitopes resulted in unprecedented serum Ab responses to the 2F5 epitope of HIV-1 MPER. They conclude that 2F5 broad neutralizing antibody (BnAb) production in humans and most other mammalian species is limited by the ELDKWA sequence of endogenous KYNU.  As such, an artisan of ordinary skill would understand that for one to produce serum Ab response to the 2F5 epitope of HIV-1 MPER, one needs to mimic the total removal of the endogenous kynu, which would require a homozygous disruption of the endogenous Kyny gene as claimed.  
Regarding claim 8, Yang does not expressly teach that the genome of their KI mouse comprise the mutant Kynu gene integrated at the endogenous rodent Kynu locus.  However, at the time of effective filing the classic means of knocking in a new gene sequence is to introduce the mutant form into the endogenous locus.  Further an artisan would have been motivated to introduce the mutant Kynu gene sequence into the endogenous Kynu sequence because it would ablate and replace the endogenous Kynu and allow the expression of mutant Kynu gene from the endogenous promoter, allowing for physiological expression patterns.  As such, Yang renders claim 8 obvious.
Regarding claim 28 and 30, Yang teaches the rodent as described above.  Given that the cells and tissue and ES cells are inherent to the rodent and any embryo of said 
Regarding claim 29, Yang teaches the cells of the rodent as discussed above.  Yang does not teach that the cell is an immortalized cell.  However, means of immortalizing cells have been long establish and are considered routine in the prior art.  As such, it would have been obvious from the teachings of Yang that the ordinary artisan could produce a variant of the cells taught by Yang using cell immortalization methods long established in the prior art.
Regarding claim 47, Yang’s teaches, “we are currently generating KI mice breading a D92E mutation in the Kynu”, explicitly teaches modifying the genome of a rodent so that t comprises a Kynu mutant gene that encodes a Kynu polypeptide having a D93E substitution.  Thus Yang teaches all the required limitations of the claim.
Regarding claim 63, as described above, Yang teaches the intended use of their KI mouse it for producing antibodies in the mouse.  Yang does not expressly teach immunizing the mouse, maintaining the mouse under conditions sufficient that the mouse produces an immune response to the antigen; and recovering an antibody from the rodent as claimed.  However, as discussed above, Yang does teach immunizing an opossum with same mutation at their KI mouse to produce BnABs.  Yang further teaches that the absence of endogenous 2F5 epitopes resulted in unprecedented serum Ab responses to the 2F5 epitope of HIV-1 MPER.  An ordinary artisan understands that the method of immunizing the opossum is the same for mice and could be used on their KI mouse to predictably arrive at the claimed immunization method with a reasonable expectation of success.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (The Journal of Experimental Medicine 210(2):241-256, 2013; in IDS) as applied to claims 1-3, 8, 28-30, 47, and 63 above, and further in view of Frendewey (WO 2011/02005 A1 pub date: 2/17/2011; of record in the IDS) and pub mouse sequence (NCBI reference no. NP-001276522.1; 2004; of record in IDS).
Yang teaches the claimed KI mouse comprising a mutant Kynu gene encoding D93E substitution in the mouse Kynu amino acid sequence.  Yang does not explicitly teach that specifics of the knockin vector.  However, Yang minimally implies by the recitation KI that a targeting vector has been introduced by homologous recombination and that targeting vector encodes at least a nucleic acid sequence encoding the D93E substitution in the mouse Kynu gene flanked by homologous arms.  
Because Yang does not describe the limitations of the targeting vector used to make their KI, Yang does not teach the following:
-the mutant Kynu gene comprises one or more selectable markers (claim 4);

-the recombinase gene is operably linked to a promoter that drives expression of the recombinase gene in differentiated cells and does not drive expression of the recombinase gene in undifferentiated cells, or is transcriptionally competent and developmentally regulated (claim 6):
-the promoter comprises the protamine promoter 1 sequence of SEQ ID NO:37 (claim 7), the Blimp 1 promoter (1K) sequence of SEQ ID NO:38 (claim 7), or the Blimp 1 promoter (2K) sequence of SEQ ID NO:39 (claim 7).
However, at the time of effective filing, pub mouse Knyu gene was published in available for use to make a targeting vector that encodes a mutant Knyu gene comprising a nucleic acid sequence encoding the D93E substitution (see printout).  Further, Frendewey teaches a targeting construct comprising from 5’ to 3’ with respect to the directed of transcription of the targeted gene: a 5’ mouse targeting arm; a reporter gene;  a first recombinase recognition site (instant claim 4); a nucleic acid sequence encoding a selectable marker (instant claim 5): a promoter operably linked to a recombinase gene, wherein the recombinase gene encodes a recombinase that recognizes the first and the second recombinase recognition site (instant claim 5); a second recombinase recognition site (instant claims 4 and 5); and a 3’ mouse targeting arm; wherein the promoter drives transcription of the recombinase in differentiated cells, and does not drive transcription of the recombinase gene in undifferentiated cells (instant claim 6).  See p. 6, [0032] of Frendewey.  Frendewey further teaches that the 
Thus it would have been obvious to an artisan of ordinary skill in the art at the time of effective filing to use the published mouse sequence, taught by pub mouse, the sequence encoding the D93E substitution, taught by Yang, and the targeting vector cassette, taught by Frendewey to arrive at the claimed ki rodent of claims 3-8 with a reasonable expectation of success.  An artisan would be motivated to use the targeting vector design taught by Fendewey to make the rodent taught in Yang because it allows for the excision of the selectable mark after ES cell selection, guaranteeing that the selectable maker, that no longer serves a purpose, does not interfere with the expression of neighboring cells.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Yang, pub mouse sequence and Frendewey. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10, 13, 14, 17-20, and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (The Journal of Experimental Medicine 210(2):241-256, 2013; of record in IDS) as applied to claims 1-8, 28-30, 47, and 63 above, and Frendewey (WO 2011/02005 A1 pub date: 2/17/2011; of record in the IDS) and pub mouse sequence (NCBI reference no. NP-001276522.1; 2004; of record in IDS) in further view of Murphy (Murphy et al PNAS 111(14):5153-5158, 2014; of record in IDS) Bradley (US 2014/0041067).
Regarding claims 10 and 85, Yang, Frendewey, and pub mouse sequence teaches the claim as discussed above.  These combined arts do not teach that the genome of the mouse further comprises an insertion of a human Ig heavy chain region that includes one or more human VH segments, one or more human DH segments and one or more human JH segments, which human IG heavy chain variable region operably linked to an IG constant region.  
However, Murphy teaches a production of VeloImmune mice, wherein the human Ig heavy chain and kappa light chain (IgK sequences) were introduced via stepwise insertion of 13 large compound BAC targeting vectors bearing overlapping fragments of the human germ-line variable loci into mouse ES cells.  At several points, ES cells bearing a portion of the human IgH or IgK variable repertoire were microinjected and the resulting mouse bred to create multiple version of VelocImmune mice with progressively larger fractions of the human germ-line Ig repertoires. Because the genome region encoding the mouse VH, DH, and JH segments and VK and JK segments have been completely replaced, VelocImmune mice generate only antibodies with human variable regions linked to mouse constant regions (p. 5154, col 1, last paragraph and Figure 1).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to produce KI Knyu mouse taught by Yang, Frendewey, and pub mouse sequence, further comprising in its genome an insertion of a human Ig heavy chain region that includes one or more human VH segments, one or more human DH segments and one or more human JH segments, which human IG heavy chain variable region is operably linked to an IG constant region, using the teaching of Murphy to arrive at the mouse of claims 10 and 85 with a reasonable expectation of success.  Further an artisan would be motivated to combine the teachings of these prior arts because it would allow for production of neutralizing antibodies to HIV-1 comprising humanized IgG and IgK variable regions for the development of human HIV-1 therapeutics.
Regarding claims 13, 14, and 85, as discussed above, Murphy teaches the VelocImmune mouse comprises an insertion of a human Ig light chain region that includes one or more human VL segments, one or more human DL segments and one or more human JL segments, which human IG heavy chain variable region is operably linked to an IG constant region.  Thus, Yang, Frendeway, and pub mouse sequence in view of Murphy render claims 13, 14, and 85 obvious for reasons discussed above.
Regarding claim 17, as described above, Murphy teaches that all the variable variable segments (V,D, and J) are human variable VDJ kappa light chain segments inserted into the endogenous mouse kappa light chain locus.  Thus, Yang, Frendeway, 
Regarding claim 18, as described above, Murphy teaches that the human VDJ kappa segments are operably linked to the endogenous mouse kappa gene. Thus, Yang, Frendeway, and pub mouse sequence in view of Murphy render claim 12 obvious for reasons discussed above.
Regarding claims 19 and 20, Murphy does teach that human light chain VDJ segments are human light chain VDJ segments.  However, Bradley also teaches a transgenic mouse comprising chimeric Ig loci both humanized heavy and light chain regions operably linked to endogenous mouse constant regions.  More particularly Bradley teaches that the lg light chain locus is a lamda or a kappa light chain locus comprising human VDJ segments that are all lambda or kappa ([0016]-[0018]; [0166]; [0173]; [0189]; [0274]; [0348]; [0527]).  Thus at the time of effective filing Bradley demonstrates that the technology of Murphy/Bradley can also be applied alternatively with the human lambda VDJ segments.  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to produce KI Knyu mouse taught by Yang, Frendewey, and pub mouse sequence, further comprising in its genome an insertion of a human Ig heavy chain region that includes one or more human VH segments, one or more human DH segments and one or more human JH segments which human IG heavy chain variable region is operably linked to an IG constant region, and an insertion of a human Ig lambda light chain region that includes one or more human VLL segments and one or more human JLL segments, which human IG lambda chain variable region is operably 
Regarding claims 63 and 85, as discussed above in the first 103 rejection, Yang teaches that production of the KI mice bearing a D93E mutation in KYNU is to extend their studies of the role of KYNU-induced tolerance in the induction of 2F5-like BnAb.  As such, this implies that intention to introduction of the wild-type 2F5 epitope as an antigen and determine if the KI mouse induces antibodies.  However, Yang does not explicitly teach the steps to producing antibodies in a transgenic mouse as required by the methods of claims 63 and 85.  
However, Murphy teaches inducing an antibody response in the VelocImmune mice by introducing extracellular domain of human IL6 receptor as an antigen (p. 5156, section ‘Immunization and Antibody Production’, paragraph 1).  These teaching encompass the limitations, “immunizing a rodent with an antigen” as recited in claim 63 and 85 step a.  Murphy further teaches that the mice mount a strong antibody response toward the IL6 receptor (p. 5156, section ‘Immunization and Antibody Production’, paragraph 1).  These teaches encompass the limitations, “maintaining the rodent under condition sufficient that the rodent producing an immune response to the antigen” as recited in claim 63 and 85 step b.  Murphy further teaches that antibodies derived from the VelocImmune mice exhibit a similar number of high-affinity IL6 blocking antibodies 
As such, it would have been obvious to an artisan of ordinary skill in the art at the time of effective filing to (a) immunize the mouse, taught by Yang, Fredewey, pub mouse sequence, and Murphy, with a the wild-type 2F5 epitope shared by Kynu and the MPER of HIV-1 gp41, taught by Yang, (b) maintain that rodent under condition sufficient that the rodent produces an immune response to the wild-type epitope; and (c) recovering the antibody, as taught by Murphy to predictably arrive at the antibody methods of claims 63 and 85 with a reasonably expectation of success.  As artisan would have motivation again to combine the teaches of Murphy with Yang, Fredewey, and pub mouse sequence because the combined teachings would allow for the production of a mouse model and antibodies that potentially provide humanized antibodies against HIV-1 that could be used for therapeutic purposes.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) 
 In the present situation, rationales A, B and G are applicable. The claimed method was known in the art at the time of filing as indicated by Yang, Fredewey, pub mouse sequence in further view of Murphy and Bradley. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-10, 13, 14, 17-20, 28-30, 47, 63, and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A)	A rodent whose genome comprises a mutant Kynu gene in place of its endogenous Kynu gene, wherein the mutant Kynu gene comprises the endogenous rodent Kynu nucleic acid sequence with one or more introduced point mutation in exon 3 comprising the nucleic acid sequence of SEQ ID NO:41, wherein the mutant Kynu gene encodes a mutant Kynu protein comprising the amino acid sequence of SEQ ID NO:36 or 41 and lacks the endogenous 2F5 epitope found in domain 4 of the endogenous Kynu protein, wherein the rodent expresses the mutant Kynu protein in place of the endogenous Kynu protein and allows for serum Ab responses to the 2F5 epitope of HIV-1 MPER,  wherein the rodent is homozygous for the mutant Kynu gene and wherein said rodent is a mouse or rat; 
B)	A method of making the rodent of claim A comprising: (i) introducing into the genome of a rat or mouse one or more point mutations into exon 3 of the endogenous Kynu gene, wherein exon 3 comprises the nucleic acid sequence set forth in SEQ ID NO:41, wherein the one or more pointe mutations are introduced into both copies of the endogenous Kynu gene. 



1)	A rodent whose genome comprises a mutant Kynu gene comprising one or more point mutation any wherein in exon 3 to arrive at a mutant Kynu polypeptide comprising the amino acid sequence ELEKWA (SEQ ID NO:36).
2)	A rodent that comprise the mutant Kynu gene randomly inserted into the genome and a rodent comprising a targeted disruption of the endogenous Kynu gene and a targeted insertion that results in the mutant Kynu gene; 
3)	A rodent that is a hemizygous for the mutant Kynu gene; and
4)	A method of making the claimed rodent that modifies as claimed.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: The claimed invention is to a transgenic mouse or rat that comprises an introduced mutation in its Kynu gene.  The Kynu polypeptide endogenous to mice, rats, and other non-human animals comprises a 2F5 epitope found in its further domain.  This epitope is shared by the M The claims are drawn to transgenic rodent comprising in their genomes a mutant Kynu gene.  The gene comprises point mutations in exon three to arrive at a rodent that expresses mutant Kynu comprises the mutation of SEQ ID NO:36.  Expression of this mutant Kynu polypeptide removes the endogenous 2F5 epitope found in domain 4 of the endogenous Kynu polypeptide which is also shared by the MPER of HIV-1 gp41 and therefore interferes with the making of monoclonal antibodies against HIV-1.  The invention of the instant application introduced the ELEKWA substitution mutation into mouse or rat Kynu to remove the 2F5 epitope so as to produce a mouse or rat that can be used to more effectively produce HIV-1 monoclonal antibodies and therapeutics.  
Breadth of the Claims: The claims are limited to a rodent, more particularly a mouse or rat.  As such, the breadth of the species is narrow.  The claims recite, “the mutant Kynu gene comprising one or more point mutation in exon three and encodes a mutant Kynu polypeptide comprising the amino acid sequence of ELEKWA (SEQ ID NO:36)”.  The breadth of this recitation encompasses any one or more point mutations in anywhere in any kynu gene sequence from any species of animal or any allele of Kynu gene.  “One or more” encompasses at least one nucleotide substitution, deletion, or addition.  The number of point mutations allowed in exon 3 are open ended.   Thus the number of substitutions, deletions, or additions can be any number including substituting or deleting the entire exon 3 or adding any number of nucleotide to the exon 
Specification Guidance: The specification states, “Non-human animals are provided having disruption or mutation(s) in the genetic material encoding a kynureninase (Kynu) polypeptide. In particular, non-human animals having a deletion, in whole or in part, of the coding sequence of a Kynu gene that results in the elimination of a Kynu polypeptide from the non-human animal are provided. Also provided are non-human animals having one or more mutations in a coding sequence of a Kynu gene that results in an encoded gene product that includes an amino acid substitution resulting in 
The specification provides much narrower guidance to an alignment of representative amino acid sequences of human, mouse, rat and mutant mouse Kynu (SEQ ID NOS:2, 4, 6, and 8, respectively) in Figure 3.  The figure indicates the epitope bound by monoclonal antibody 2F5 in an open box which shows a D93E amino acid substitution in the mutant mouse Kynu sequence. See Figure 3A and p. 13, [0061] of the specification.  As such, the specification provides explicit guidance for a D93E substitution in the one specific, mouse Kynu amino acid sequence as set forth in SEQ ID NO:2 that has a D93E substitution as set forth in the amino acid sequence of SEQ ID NO:8.  The specification also demonstrates that this epitope binding region is conserved and one of ordinary skill could make the same type of substitution in SEQ ID NO:4 and 6 from the specific guidance provided by the specification.  The specification further 
Thus, the specification teaches their particular animal is being designed to overcome the obstacle of a shared epitope between many animals and the HIV-1 virus, which causes immune tolerance to the epitope that hinders the production of HIV-1 neutralizing antibodies.  While the specification generally contemplates the use of an animal or rodent comprising a mutant Kynu gene as claimed, the specification teaches an animal with much narrower genotypic and phenotypic requirements, in particular, “a deletion, in whole or in part, of the coding sequence of a Kynu gene that results in the elimination of a Kynu polypeptide from the non-human animal” in addition to “one or more mutations in a coding sequence of a Kynu gene that results in an encoded gene product that includes an amino acid substitution resulting in the elimination of a shared epitope present in human immunodeficiency virus (HIV)”.  This type of genetic 
Working Example: Example 2 teaches exemplary methods “for creating one or more point mutations in an endogenous kynureninase (Kynu) locus in a non-human mammal such as a rodent (e.g., a mouse) that results in the elimination of a shared epitope present in a Kynu polypeptide and the MPER of HIV-1 gp41. Alignment of human, mouse, rat and mutant Kynu (as described below) amino acid sequences, with a shared epitope of HIV-1 gp41 and Kynu bound by monoclonal antibody 2F5 boxed, is set forth in FIG. 3. FIGS. 4A-4D show an exemplary targeting vector for creating point mutations in the genetic material encoding a rodent Kynu polypeptide that was constructed using VELOCIGENE.RTM. technology (see, e.g., U.S. Pat. No. 6,586,251 and Valenzuela et al., 2003, Nature Biotech. 21(6):652-659; all of which are incorporated herein by reference). Mouse bacterial artificial chromosome (BAC) clone bMQ-280G7 (Adams, D. J. et al., 2005, Genomics 86:753-758) was modified to introduce a point mutation in exon three of an endogenous Kynu gene so that a Kynu polypeptide having a D93E amino acid substitution would be expressed (FIGS. 2 and 4B). Four additional synonymous point mutations were made in exon three and a .about.60 bp deletion in intron three (i.e., downstream, or 3', of the D93E substitution) were introduced to facilitate screening of positive clones (FIG. 4B). Point mutations and the .about.60 bp deletion in intron three were introduced by de novo DNA synthesis using small flanking arms (i.e., 250 bp and 100 bp, respectively, 5' and 3' to the mutated region) identical in sequence to mouse sequence flanking the targeted region (synthesized by GeneScript, Piscataway, N.J.). The synthesized fragment (609 bp) was 

Thus while the specification and claims contemplate a transgenic rodent or mouse comprising a large and diverse number of possible genetic modification by random insertion or targeted genetic modification with any particular phenotype, the specification provide much narrowly specific guidance to one homozygous, targeted genetic modification to exon 3 of endogenous Kynu gene set forth in SEQ ID NO:42 that results in the expression of a mutant Kynu protein comprising the substation of SEQ ID NO:36 that result in the phenotype of removal of the 2F5 epitope and allows for improved production of HIV-1 monoclonal antibodies in said mouse or rat.  

State of the Art and Scientific Rationale:  At the time of effective filing, phenotype of an genetically modified animal, such as removal of an epitope that hinders HIV-1 monoclonal antibody production, was unpredictable and highly dependent upon the exact structural nature of the genetic modification.  
Regarding random integration of the transgene, method of making transgenic pigs using microinjection an oocyte or zygote with an expression vector was well-established in the art as of the time of effectively filing.  However, phenotype of transgenic animal produced by this method have remained unpredictable.  Dolatshad (Dolatshad et al.  Mammalian Genome 26:598-608, 2015) states, “The traditional approach, pronuclear injection, results in the random integration of the transgenic construct at varying copy number (Palmiter et al. 1986). This uncontrolled event can lead to mutagenesis (Beier et al. 1989), and frequently, transgene expression is influenced by sequences flanking the integration site (Dobie et al. 1996; Hatada et al. 1999). Multiple independent lines must be characterized to causally link phenotype with transgene expression, resulting in a high animal and financial cost. Although independent lines expressing the transgene at differing levels can allow phenotype severity to be correlated with the level of transgene expression, this fortuitous outcome is infrequently obtained.”  See paragraph bridging pp. 598 and 599.  Dolatshad further states, “Traditionally, random integration approaches have been adopted with simple promoter cDNA or Bacterial Artificial Chromosome-based constructs which lead to multiple lines of mice, each with a unique copy number and site of integration. This method is sometimes able to yield different lines with different levels of expression with 
Regarding targeted insertions, point mutation introduction, and humanization and resultant phenotype, Zhu (Zhu et al.  Nature Communications (2019) 10:1845. Pp. 1-13) reports, “The phenotype of a genetic mouse model— transgenic or genomically humanised—is not always predictable, but when unexpected outcomes arise, such models can provide valuable insight from studying the mechanism of why the observed outcome is different from expectation. As an example, to model myotonic dystrophy, the 3ʹ end of the Dmpk (dystrophia myotonica protein kinase) gene was humanised, including the addition of 84 CTG repeats in the 3ʹ-UTR, which leads to pathology in humans. In Dmpk-humanised mice, however, this repeat number failed to produce a pathogenic phenotype.”  See p. 9, col 2, last paragraph.  “Similarly, in larger-scale humanising of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes. Currently, this is unpredictable and must be assessed on a case-by-case basis”.  See p. 10  col 1, paragraph 1.  
At the time of effectively filing, the art teaches that phenotype associated with a genetic modification by random insertion or targeted integration is highly unpredictable. 

	Nature of Invention: The invention also encompasses a method of making the genetically modified rodent.    
	Breadth of the Claims:  The claim solely recites one active step, “modifying the genome of a rodent so that it comprises a mutant Kynu gene that encodes a Kynu polypeptide having the amino acid sequence of SEQ ID NO:36”.  The active step of “modifying” is quite broad encompass making a change or alteration to a rodents genome by any means to arrive a rodent with one very specific mutation of D93E substitution in the Kynu polypeptide.  Thus “modifying” can encompass exposing the rodent to a genetic mutagen, exposing the rodent to a chromatin modifying agent, introducing an expression vector encoding the mutant Kynu polypeptide into genome of 
Specification Guidance:  As discussed above, the specification provides much narrower guidance to a method that introduces into a mouse ES cell a targeting vector encoding a portion of the Kynu gene comprising the point mutations that arrive at an D93E substitution in SEQ ID NO:2.  The modified mouse ES cell comprising the targeting vector in the correct position of the genome is introduced into a mouse embryo and the live mice are obtained from said mouse embryo.  The specification fails to provide specific guidance to the use of mutagens or chromatin modifies to modify the genome.  The specification also fails to provide specific guidance to the use of gene editing tools to make said genetic modification.  The specification also fails to provide guidance to any other means of making the transgenic rodent of the claims as such, the specification fails to enable any other means encompassed by the breadth of “modifying the genome”.
	State of the Art:  As discussed above, genetic mutagens have been long established in the prior art as a means to arrive at point mutation in the genome.  However, this type of genome mutagenesis exacts random point mutations in the genome.  As such, the use of genetic mutagens as breadth of “modifying the genome” encompasses would fail to arrive at the exact point mutation in exon 3 of the Kynu gene that would exact a D93E substation.  Similarly chromatin remodeling agent and epigenetic modifying agent are known to modify the genome by changing the conformation of the genome or adding/subtracting methylation groups to the genome.  
	Thus the breadth of the claimed method that solely comprises “modifying the genome of a rodent” is not enabled because the specification solely provides specific guidance to one means of making the claimed rodent, in particular a mouse, and the art teaches that not all method of “modifying the genome of a rodent” will predictably arrive at the claimed mouse.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632